ALLEN, J., dissenting; WALKER, J., concurs in the dissenting opinion.
The facts are sufficiently stated in the opinion of the Court by Mr.Chief Justice Clark.
The only question presented is whether Grant No. 3075 is valid. The original is sent up in the record, and shows:
1. The grant purports to be countersigned as follows: "By command, H. J. Menninger, Secretary of State, per T. J. Menninger, chief clerk." This is invalid. Beam v. Jennings, 96 N.C. 83; Richards v. Lumber Co., post, 54.
2. The Secretary of State himself seems to have been of this opinion and duly countersigned it himself by writing on the opposite side of the sheet the following: "Secretary's office, May 21, 1869. H. J. Menninger, Secretary of State." This is sufficient countersigning, as is held inRichards v. Lumber Co., post, 54. The abortive countersigning by the chief clerk does not vitiate the proper countersigning by the Secretary of State himself. Utile per inutile non vitiatur. The genuineness of the signature of the Secretary of State and that of the Governor is presumed from the great seal being affixed, and there is no attack made upon it. Reference to the Secretary of State's office shows that this grant was duly issued, and upon payment of the purchase money. (50) The entry and plat as well as the great seal are affixed to the grant. In rejecting it there was
Error.